Exhibit A
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 SIMONE CLARKE,

                              Plaintiff,
                                                      PLAINTIFF’S FRCP RULE 26(A)(1)
                        -against-                     INITIAL DISCLOSURES

                                                      ECF CASE
 NEW YORK CITY
 BOARD/DEPARTMENT OF                                  18 CV 1850 (NGG)(JO)
 EDUCATION; CLAUDETTE
 CHRISTIE, PRINCIPAL OF WATCH
 HIGH SCHOOL,


                              Defendants.




       Plaintiff SIMONE CLARKE, as and for her Initial Disclosures to the Defendants, sets

forth the following:

       A) Potential witnesses: In addition to the named Plaintiff and individual Defendant in

           this action, the following individuals are likely to have discoverable information

           concerning Plaintiff’s terms and conditions of employment with Defendants, which

           Plaintiff may use to support her claims.

                       1. Claudette Christie, principal, WATCH High School

                          This witness would have knowledge of discrimination and retaliation
                          allegations at WATCH High School in Brooklyn, New York.
2. Elizabeth Ramos, paraprofessional, WATCH High School

   This witness would have knowledge of Defendant Christie’s
   discriminatory treatment of Plaintiff.

3. Ms. Dobson, paraprofessional, WATCH High School

   This witness would have knowledge of Defendant Christie’s
   discriminatory treatment of Plaintiff.


4. David Rivera, assistant principal, WATCH High School

   This witness would have knowledge of Defendant Christie’s
   discriminatory treatment of Plaintiff.


5. Patrice White, parent coordinator, WATCH High School

   This witness would have knowledge of Defendant Christie’s
   discriminatory treatment of Plaintiff.


6. Nicole Henry, school aide, WATCH High School

   This witness would have knowledge of Defendant Christie’s
   discriminatory treatment of Plaintiff.

7. Ms. Chantel? Jackson, guidance counselor, WATCH High School

   This witness would have knowledge of Defendant Christie’s
   discriminatory treatment of Plaintiff.

8. Gregory Blackman, teacher, WATCH High School

   This witness would have knowledge of Defendant Christie’s
   discriminatory treatment of Plaintiff.

9. Ms. DeJoie, guidance counselor, WATCH High School

   This witness would have knowledge of Defendant Christie’s
   discriminatory treatment of Plaintiff.



                       2
              10. Sheldon Johnson, attendance teacher, WATCH High School

                   This witness would have knowledge of Defendant Christie’s
                   discriminatory treatment of Plaintiff.


   Plaintiff reserves the right to call any witnesses identified by Defendants as a

   potential witness, with respect to relevant matters herein, and to supplement this list

   as necessary.



B) Documents (FRCP 26(a)(1)(B):        Plaintiff identifies the following categories of

   documents that are in her possession, custody, and control, that she may use to

   support her claims.

   1. Documents from her personnel file

   2. New York City Commission on Human Rights file

   3. Emails, text messages, and audiotapes regarding discriminatory treatment of

      Plaintiff



C) Damages alleged (FRCP 26(a)(1)(c))

      1. The following are preliminary computations as to compensatory and punitive

          damages: the maximum allowable under Title VII and state and city laws,

          including, but not limited to, lost salary and health and retirement benefits;

          financial losses related to school and education loans; lost per session and

          summer school opportunities; attorneys’ fees, damages to reputation and

          livelihood as an Assistant Principal; and emotional distress and the physical

          medical symptoms related to those damages.

                                        3
D) Insurance agreements which may satisfy part of judgment (FRCP 26(a)(1)(d))

               None aware of by Plaintiff.



Plaintiff reserves the right to supplement and/or amend these disclosures as discovery

progresses and additional information becomes available to the parties.

Dated:         New York, New York
               July 12, 2018
                                             Respectfully submitted,

                                             GLASS KRAKOWER LLP

                                     By:     ___/s/__________________
                                             Bryan D. Glass, Esq.
                                             Attorney for Plaintiff Simone Clarke
                                             100 Church Street, 8th Floor, Suite 800
                                             New York, NY 10007
                                             (212) 537-6859

C:       Jenna Krueger
         Assistant Corporation Counsel
         New York City Law Department
         100 Church Street, 2ND Floor
         New York, NY 10007




                                         4
